Citation Nr: 0516512	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-32 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
gunshot wound, right chest with compensatory scoliosis of the 
thoracic spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1969, including service in Vietnam, and his decorations 
include the Combat Infantryman's Badge.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The RO denied an increased rating for 
the residuals of a gunshot wound, right chest with 
compensatory scoliosis of the thoracic spine; and granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation, effective February 1, 
2001.  

In a March 2002 statement, the veteran expressed disagreement 
with the ratings assigned to the above disabilities.  In an 
August 2003 statement of the case (SOC), the RO addressed the 
denial of an increased rating for the residuals of a gunshot 
wound but failed to address the issue of an initial 
disability rating in excess of 30 percent for PTSD.  By way 
of an October 2003 VA Form 9, the veteran timely perfected an 
appeal of the denial of an increased rating for the residuals 
of a gunshot wound and requested a supplemental statement of 
the case (SSOC) on the issue of PTSD so he could decide 
whether to perfect an appeal on that issue.  

In November 2003, the RO issued the veteran a SSOC that 
included the issue of an initial disability rating in excess 
of 30 percent for PTSD.  On April 20, 2004, the RO issued 
another SSOC, noting a material defect in the August 2003 SOC 
and November 2003 SSOC.  On a VA Form 646, signed on June 7, 
2004, the veteran's representative, in relevant part, 
addressed the issue of an initial disability rating in excess 
of 30 percent for PTSD.

In light of the above procedural history, the Board observes 
that the veteran had 60 days from April 20, 2004, the date of 
the issuance of the proper SSOC to perfect an appeal as to 
the issue of the initial rating for PTSD.  After review, and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds the June 7, 2004, statement to be a timely 
substantive appeal as to the issue of entitlement to an 
initial disability rating in excess of 30 percent for PTSD.  
The Board observes that this finding is supported by the RO's 
certification of the issue to the Board.  Thus, the issues 
are as listed on the title page.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
veteran's residuals of a gunshot wound, right chest with 
compensatory scoliosis of the thoracic spine, result in FEV-1 
of 56- to 70-percent predicted or FEV-1 of 71- to 80-percent 
predicted.

2.  Since February 1, 2001, the veteran's PTSD has been 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 30 percent, but no 
more, for the residuals of a gunshot wound, right chest with 
compensatory scoliosis of the thoracic spine, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.73, Diagnostic Code 5321; 4.97, Diagnostic Code 6843 
(2004); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (effective from 
August 30, 2002).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  VA provided the veteran with a copy 
of the appealed September 2001 rating decision, August 2003 
SOC, and November 2003 and April 2004 SSOCs.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  In addition, in a December 
2003 letter, VA informed the veteran and his representative 
of the information and medical and lay evidence necessary to 
substantiate a claim for an increased rating.  Specifically, 
VA asked the veteran to submit current evidence showing that 
his disabilities have gotten worse.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the December 
2003 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify sources 
of any relevant records, including medical and employment 
records, so that VA could request those records on his 
behalf.  VA also asked the veteran to submit any medical 
reports that he had, as well as statements from anyone with 
personal knowledge of his disabilities.  Lastly, VA informed 
the veteran that it is his responsibility to ensure that VA 
receives all requested records not in the possession of a 
Federal department or agency.  Thus, the Board finds that the 
veteran was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the veteran was informed that he could 
submit any records in his possession relevant to his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  The Board observes that 
all relevant VA medical records have been obtained and 
associated with the claims file.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided with a VCAA 
notice letter prior to the initial unfavorable rating 
decision; however, the Board finds that any defect in the 
timing of the provision of notice was properly cured when the 
RO furnished the veteran the December 2003 letter, along with 
the above-mentioned correspondences, and readjudicated his 
claims in April 2004.  In addition, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable rating decision is harmless error.  

Under the circumstances in this case, particularly in light 
of the favorable decision with respect to the increased 
rating for the residuals of a gunshot wound, the Board finds 
that the veteran is not prejudiced by the adjudication of his 
claims based on the current record.  See Bernard, supra.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

Increased Rating for the Residuals of a Gunshot Wound, Right 
Chest 
with Compensatory Scoliosis of the Thoracic Spine

The veteran's residuals of a gunshot wound, right chest with 
compensatory scoliosis of the thoracic spine, are currently 
evaluated as 20 percent disabling under 6899-6843.  The Board 
notes that the veteran has been evaluated under this 
diagnostic code by analogy.  38 C.F.R. § 4.20 (2004).  

The Board observes that the Rating Schedule was revised with 
respect to the regulations regarding the evaluation of 
disabilities of the respiratory system, effective October 7, 
1996.  61 Fed. Reg. 46,728 (Sept. 5, 1996).  As the veteran 
filed his claim in February 2001, only the revised 
regulations will be considered.  

Disabilities under revised Diagnostic Code 6843 (traumatic 
chest wall defect, pneumothorax, hernia, etc) are now rated 
according to the General Rating Formula for Restrictive Lung 
Disease.  The following evaluations are assignable.

100 percent is assigned for disability manifested by FEV-1 
less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

60 percent is assigned for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

30 percent is assigned for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  

10 percent is assigned for FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.

Alternatively, the disability can be rated by its primary 
disorder.  

Three notes follow the above rating criteria.

(1) A 100-percent rating shall be assigned for pleurisy with 
empyema, with or without pleurocutaneous fistula, until 
resolved.

(2) Following episodes of total spontaneous pneumothorax, a 
rating of 100 percent shall be assigned as of the date of 
hospital admission and shall continue for three months from 
the first day of the month after hospital discharge.

(3) Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (Diagnostic Code 5321), 
however, will not be separately rated.

After a careful review, the Board notes the following 
evidence of record.  An April 2001 VA respiratory exam report 
reflects FEV-1 values of 80- and 79-percent predicted, and an 
April 2002 VA treatment note reflects an FEV-1 of 74-percent 
predicted.  In addition, a March 2002 VA treatment note 
reflects that the veteran has a history of emphysema that is 
tobacco related.  On the other hand, a March 2003 VA 
treatment note reflects FEV-1 values of 59- and 64-percent 
predicted.  In addition, a February 2001 VA treatment note 
reflects that the veteran has recurrent emphysema associated 
with a history of being shot in the right lung during 
service, and a January 2003 VA treatment note reflects that 
he has underlying asthma and chronic obstructive pulmonary 
disability concurrent with his gunshot wound through his 
right chest wall in which he sustained multiple scars 
associated with a collapsed lung requiring chest tube 
insertion.  

In sum, the Board observes that the veteran's symptoms are 
reflective of both FEV-1 of 71- to 80-percent predicted 
(criteria for a 10 percent evaluation) and FEV-1 of 56- to 
70-percent predicted (criteria for a 30 percent evaluation).  
In addition, the record contains evidence suggesting that 
these symptoms may be related to his service-connected 
residuals of a gunshot wound as well as evidence suggesting 
that these symptoms may be related to tobacco use.  In this 
regard, the Board observes that the symptoms of a nonservice-
connected disability may not be considered in the evaluation 
of a service-connected disability.  See 38 C.F.R. § 4.14 
(2004).  

Given the above, the Board concludes that there is an 
approximate balance of positive and negative evidence 
regarding the veteran's claim.  When the evidence is in such 
relative equipoise, the Board must give the veteran the 
benefit of the doubt.  Thus, the Board finds that the 
severity of the veteran's residuals of a gunshot wound, right 
chest with compensatory scoliosis of the thoracic spine, 
meets the criteria for the assignment of a 30 percent 
evaluation under Diagnostic Code 6843.  

Additionally, the Board finds that an increased (compensable) 
rating is not warranted for the veteran's service-connected 
residual scars.  In this regard, the Board observes that, 
effective August 30, 2002, regulations regarding the 
evaluation of skin diseases were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran filed his claim in 
February 2001, the Board will consider the regulations in 
effect both prior to and since August 30, 2002.

The April 2001 respiratory VA exam report reflects that the 
veteran has an 8-inch exploratory right lateral chest scar 
with no keloid that is not attached.  The report also 
reflects that he has a 2-inch exit wound scar anteriorly that 
is well healed and normal, a 1-inch entrance scar in the 
posterior chest that is normal, and a 2-inch drain scar in 
the anterior of the midclavicular line.  The veteran made no 
complaints regarding his scars at that time, and the record 
does not otherwise contain any such complaints.  Thus, 
because the evidence of record does not show that the 
veteran's service-connected drainage site scar or entrant and 
exit site scars are superficial and poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration, a compensable rating is not warranted under 
Diagnostic Code 7803 or 7804.  38 C.F.R. § 4.118 (effective 
prior to August 30, 2002).  Likewise, because the evidence 
does not show that the veteran's scars are deep or cause 
limited motion and exceed 6 square inches, superficial and 
144 square inches, superficial and unstable, or superficial 
and painful on examination, a compensable rating is not 
warranted under Diagnostic Code 7801, 7802, 7803, or 7804.  
38 C.F.R. § 4.118 (effective from August 30, 2002).  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of a gunshot wound.  
After review, however, the Board observes that no other 
diagnostic code provides for a higher rating.  In this 
regard, the Board observes Note (3) following the General 
Rating Formula for Restrictive Lung Disease, stating that 
involvement of Muscle Group XXI (Diagnostic Code 5321) will 
not be separately rated.  The Board points out, however, that 
20 percent is the maximum allowed under Diagnostic Code 5321 
for severe or moderately severe disability of the muscles of 
respiration (thoracic muscle group).  Thus, Diagnostic Code 
5321 does not provide for a higher rating for the veteran's 
residuals of a gunshot wound, right chest with compensatory 
scoliosis of the thoracic spine.

Furthermore, the Board has considered whether the veteran's 
residuals of a gunshot wound present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's residuals of a gunshot wound, right 
chest with compensatory scoliosis of the thoracic spine.



Initial Disability Rating for PTSD

The veteran's PTSD has been evaluated as 30 percent disabling 
under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004).  The 
following evaluations are assignable under this diagnostic 
code.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's PTSD warrants a disability rating in 
excess of 30 percent.  In support of this conclusion, the 
Board notes the following evidence of record.

A February 1, 2001, VA social work service note reflects that 
the veteran presented for the first time with complaints of 
crying a lot, being on edge and jumpy, reacting to loud 
noises, feeling guilty and sensitive about things.

A later February 2001 VA behavioral health outpatient intake 
note reflects stress on the job and that the veteran is 
getting angry with his supervisors and afraid of doing 
something stupid that will cause him to lose his job.  The 
veteran reported difficulty at work with mood swings, 
altercations with supervisors, and tremors and shakes.  
Symptoms included flashback about once per week, crying a 
lot, being on edge and jumpy, reacting to loud noises, 
feelings of guilt and sensitivity about things, and mood 
swings with expressions of anger at work.

Subsequent February 2001 VA psychiatrist notes reflect that 
the veteran had no prior mental health treatment, that the 
veteran would be started on counseling and medication, Celexa 
at 10 mg for a week to be increased to 20 mg, and a 
recommendation that the veteran be on medical leave from work 
for two weeks.  

May 2001 VA progress notes reflect that the veteran is doing 
much better, both at home and at work.

A July 2001 VA progress note reflects that the veteran is 
doing very well and getting along very well with his 
supervisors, who are pleased with his job performance.  The 
veteran also reported being very content with his present 
life situation, including at home with his wife and 
grandchildren.  The plan was to continue with medication.

An August 2001 VA examination report reflects that the 
veteran has worked for his current employer for 28 years, 
with a few incidents where he was disciplined in February 
2001 for being nasty, furious, and yelling at his supervisor.  
The veteran has been prescribed Celexa, 20 mg daily.  The 
veteran reported that treatment and medication have helped 
ease some of the outbursts of rage and agitation, but that he 
continues to experience problems sleeping.  He tosses and 
turns, is jumpy, and has smashed his wife's jaw several 
times.  The veteran has also been married for 33 years, with 
two children and a supportive wife.  

Examination found the veteran to be high strung and nervous, 
talking with pressured speech, and seemingly having a hard 
time sitting still.  The veteran reported being restless and 
easily excitable and irritable, but the examiner noted that 
he managed to control his temper and emotions through the 
interview.  There was increased psychomotor activity but no 
loosening of association of ideas and no signs suggestive of 
visual or auditory hallucinations, any delusional ideas, or 
any thought disorder.  When the veteran was describing an 
incident when he was hit and pinned down, he got very 
excitable and became louder.  The examiner noted that the 
veteran obviously has some propensity for being unable to 
control his emotions, but that he was in good touch with 
reality, even displaying some sense of humor, and is willing 
to follow some advice and suggestions by his wife and 
counselor.  Affect was appropriate and mood was euthymic, and 
the veteran did not verbalize any suicidal or homicidal 
ideation.  The examiner noted that the veteran's capacity for 
impulse control and emotional outbursts appears to be mildly 
affected.  

Cognitive functions examination found the veteran to be 
constantly on guard, hypervigilant, and very jumpy.  The 
examiner noted that the veteran chuckles with pressure of 
speech, obviously having a hard time calming down, and unable 
to relax.  Sensorium was clearly intact, alert and fully 
conscious, and responsive.  The veteran was oriented to time, 
place, and person and maintained attention through the 
interview, becoming easily excitable.  There was no 
indication of memory deficit for remote or recent events.  
The veteran demonstrated an adequate amount of intellectual 
capacity and fund of information, and judgment appeared fair.

The examiner diagnosed the veteran with chronic PTSD and 
estimated the current global assessment of functioning (GAF) 
score at 65, with a score of 75 for the past year.  The 
examiner stated that the veteran is likely to become 
excitable and act out under stimulation and stress but that 
his condition has been simmering down quite a bit since being 
counseled and treated.  Lastly, the examiner noted that the 
veteran is deemed capable of continuing his employment as it 
seems to keep him occupied and provide opportunities to 
relate to other people and improve his self-esteem.

A September 2001 VA progress note reflects that the veteran 
is doing very well at work and his stress level is at a 
minimum.  The veteran also reported that things are going 
well at home.  The plan was to continue with medication.

A January 2003 VA progress note reflects that the veteran was 
doing well emotionally, and that he was experiencing some 
stress related to physical status.  The record shows that he 
was in an automobile accident in late December 2001 and has 
been on disability from his employer since at least March 
2002.  The veteran denied the need for psychiatry or 
medication as well as counseling.

A September 2003 VA progress note reflects an increase in 
symptoms since his retirement, including daily thoughts of 
Vietnam, difficulty sleeping with occasional nightmares, and 
episodes of crying and nervousness.  Examination found the 
veteran to be casually dressed, well groomed, and 
cooperative.  Motor activity was calm but affect was 
worrisome and mood was somewhat anxious, maybe a little 
depressed.  Speech was normal and thought process was intact.  
The veteran denied hallucinations or delusions as well as 
suicidal or homicidal ideation.  He had good orientation to 
time, person, place, and situation.  Memory, cognitive 
function, abstraction, judgment, and insight were all intact.  
A plan of action was determined, to include participation in 
relaxation therapy and a PTSD support group.

An October 2003 VA progress note reflects that the veteran 
did experience some improvement when he was taking Celexa for 
a few months in 2001 but that there has been an exacerbation 
in recent months, especially when he was forced to retire 
from his job in July 2003.  The plan was to restart on 
Celexa, 20 mg daily.

A later October 2003 VA progress note reflects that the 
veteran has been sleeping better and feeling better since 
being on medication.  The veteran reported that he still 
tosses and thrashes in bed but that his nightmares seem to be 
somewhat less prominent.  He is eating all right and does not 
get as distressed and upset since taking the medication.  
Examination found the veteran with good hygiene, good eye 
contact, clear and coherent speech, and improved mood.  The 
examiner noted that the veteran appeared less tense and 
anxious, and that dysphoria was also clearing.  There were no 
suicidal or homicidal ideations; delusions or hallucinations; 
or confusion.  Insight and judgment were good.  The examiner 
noted that the veteran was in control of his behavior.  

Finally, an October 2003 VA psychological test report 
reflects that the veteran may report feeling vaguely 
apprehensive and is typically tense, indecisive, and 
restless.  He tends to complain of a variety of physical 
discomforts such as tightness, excessive perspiration, ill-
defined muscular aches, and nausea.  He gives evidence of a 
generalized state of tension, manifested by an inability to 
relax, fidgety movements, and a readiness to react and be 
easily startled.  Also notable were worrisomeness and an 
apprehensive sense that problems are imminent, hyper-
alertness to his environment, edginess, and generalized 
touchiness.

Results of the Beck Depression Inventory suggest a mild to 
moderate level of depression.

The veteran's scores on the Mississippi Scale for Combat-
Related PTSD and PTSD Checklist-M suggest the presence of 
moderate PTSD symptomatology.  He reported disturbing combat-
related nightmares and that he gets very upset when reminded 
of stressful military experiences.  There was a loss of 
interest in activities he used to enjoy.  He often feels 
emotionally numb and unable to have loving feelings for those 
close to him and occasionally has the feeling that his future 
will somehow be cut short.  He reported the following 
symptoms of increased arousal: trouble falling and staying 
asleep, feeling jumpy and being easily startled, difficulty 
concentrating on the task at hand, and being hypervigilant 
and always being on guard.  

Results of the Beck Scale for Suicidal Ideation suggest no 
intention or plan to harm himself at the time.  The veteran 
reported a moderate to strong wish to live and that he has 
never attempted suicide in the past.  

The Board finds that the above evidence presents a disability 
picture that more closely approximates the criteria for a 30 
percent evaluation.  In this regard, the Board notes that the 
veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment.  Moreover, the record shows that 
the veteran was generally functioning satisfactorily, with 
routine behavior and self-care.  The Board notes that, with 
treatment and medication, the veteran was able to function 
well both at work and at home.  

In addition, the Board observes that the August 2001 VA 
examination report provides a GAF score of 65, which 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally thinking 
pretty well with some meaningful interpersonal relationships.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  

Furthermore, the Board notes that the veteran experienced an 
increase in symptoms after his retirement in July 2003.  The 
Board observes, however, that the veteran was not receiving 
treatment or taking medication at that time and his symptoms 
improved once he was placed back on medication in October 
2003.  Thus, the Board observes that the increase in symptoms 
was transient and not reflective of the veteran's overall 
disability picture, which remained relatively stable for over 
two years since beginning treatment and medication in 
February 2001.  

Moreover, the increased symptoms and clinical findings 
reported in the January and September 2003 VA progress notes 
fail to present a disability picture reflective of a 50 
percent evaluation.  In this regard, symptoms only included 
daily thoughts of Vietnam, difficulty sleeping with 
occasional nightmares, and episodes of crying and 
nervousness; and examination found the veteran's affect to be 
worrisome and mood to be somewhat anxious, maybe a little 
depressed, but no other abnormalities.

Likewise, the Board notes that in February 2001 the veteran 
was having difficulty with his supervisors and was initially 
recommended medical leave from work due to his PTSD symptoms.  
The Board again observes, however, that the veteran's 
disability improved with the initiation of treatment and 
medication and developed into the relatively stable 
disability picture representative of his overall PTSD 
disability.  

The Board observes that the veteran's disability picture does 
not reflect occupational and social impairment, with reduced 
reliability and productivity, to warrant a higher rating.  In 
this regard, the Board notes that the veteran does not have 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory with retention of only highly learned 
material or forgetting to complete tasks; impaired judgment; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board notes that the veteran may have flattened affect and 
disturbances of motivation and mood; however, the Board 
observes that the overall disability picture fails to show 
that he meets the criteria for a 50 percent evaluation.  

Furthermore, the Board has considered whether the veteran's 
PTSD presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, supra.  In 
this regard, the Board notes that the veteran's disability 
has not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide 
an additional basis for a disability rating in excess of 30 
percent for the veteran's PTSD.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 30 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

A disability rating of 30 percent for the residuals of a 
gunshot wound, right chest with compensatory scoliosis of the 
thoracic spine, is granted, subject to the provisions 
governing the award of monetary benefits.

An initial disability rating in excess of 30 percent for PTSD 
is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


